Name: Commission Regulation (EC) No 2681/98 of 11 December 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 214th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: trade policy;  prices;  international trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 12. 12. 98L 337/14 COMMISSION REGULATION (EC) No 2681/98 of 11 December 1998 fixing the maximum buying-in price and the quantities of beef to be bought in under the 214th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6(7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/ 68 as regards the general and special intervention meas- ures for beef (3), as last amended by Regulation (EC) No 2304/98 (4), an invitation to tender was opened pursuant to Article 1(1) of Commission Regulation (EEC) No 1627/ 89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 2466/98 (6); Whereas, in accordance with Article 13(1) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 13(2) of that Regula- tion, a decision may be taken not to proceed with the tendering procedure; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; Whereas, once tenders submitted in respect of the 214th partial invitation to tender have been considered and taking account, pursuant to Article 6(1) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughter- ings and prices, it has been decided not to proceed with the tendering procedure for category A and to fix the maximum buying-in price and the quantities which may be accepted into intervention for category C; Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 16(2) of Regulation (EEC) No 2456/93 of extending the period during which the intervention products are to be deliv- ered; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (7) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Under the 214th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89: (a) for category A, it has been decided not to proceed with the tendering procedure; (b) for category C:  the maximum buying-in price shall be ECU 235,50 per 100 kg of carcases or half-carcases of quality R3,  the maximum quantity of carcases, half-carcases and forequarters accepted shall be 2 451 tonnes. Article 2 By derogation to Article 16(2) of Regulation (EEC) No 2456/93, the time limit for delivery to intervention stores is extended by one week to 6 January 1999. However, in Member States where no deliveries may be made during the period 24 December 1998 to 3 January 1999 or during part thereof, the time limit for delivery shall be extended by the corresponding number of days. Article 3 This Regulation shall enter into force on 14 December 1998. (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 288, 27. 10. 1998, p. 3. (5) OJ L 159, 10. 6. 1989, p. 36. (6) OJ L 307, 17. 11. 1998, p. 13. (7) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities12. 12. 98 L 337/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1998. For the Commission Franz FISCHLER Member of the Commission